Citation Nr: 1519041	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychosis.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board and in a June 2014 decision, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a December 2014 Order, the Court granted a Joint Motion of the parties and remanded the issues currently on appeal to the Board for action consistent with the Joint Motion.


FINDINGS OF FACT

Following the return of this case to the Board for action consistent with the Joint Motion, but prior to the promulgation of a new decision in the appeal, the Veteran's representative submitted a written statement in April 2015 indicating the Veteran's desire to withdraw all appeals currently pending before the Board.  


CONCLUSION OF LAW

The criteria for withdraw of the appeal of the issues of entitlement to service connection for PTSD, a psychosis, and depression have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for PTSD and the denial to reopen a claim of entitlement to service connection for a psychiatric disability in a March 2006 rating decision.  In April 2008, the Veteran perfected an appeal of those issues.  

In a written statement received in April 2015, the Veteran's representative stated that the Veteran wanted to withdraw all appeals pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


